Name: Council Regulation (EEC) No 280/80 of 5 February 1980 amending Council Regulation (EEC) No 938/79 on the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1979 food-aid programme
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 31 /2 Official Journal of the European Communities 8 . 2. 80 COUNCIL REGULATION (EEC) No 280/80 of 5 February 1980 amending Council Regulation (EEC) No 938/79 on the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1979 food-aid programme THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 937/79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain deve ­ loping countries and specialized bodies under the 1979 food-aid programme ('), and in particular Arti ­ cles 3 and 7 thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 938 /79 (2) did not lay down any quantity for the aid to be supplied to Ghana ; Whereas the Commission now has information concerning requirements and how the milk powder supplied as food aid is to be used, HAS ADOPTED THIS REGULATION : Article 1 Of the 4 775 tonnes of skimmed-milk powder provided for as a reserve in Regulation (EEC) No 938/79, 500 tonnes shall be allocated to Ghana. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 February 1980. For the Council The President G. ZAMBERLETTI (!) OJ No L 119 , 15 . 5 . 1979 , p . 1 . (*) OJ No L 11 9 , 1 5 . J. 1 979, p. 3 .